62 F.3d 1429
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Melton PIETROWSKI, Plaintiff-Appellant,v.R Ronald CHAMPION, June Maxwell, and Vince Taylor,Defendants-Appellees.
No. 95-5079.
United States Court of Appeals, Tenth Circuit.
Aug. 3, 1995.

Before MOORE, BARRETT and EBEL, Circuit Judges.
ORDER AND JUDGMENT.1
BARRETT, J., Judge.


1
After examining the briefs and the appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  Tenth Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Melton Pietrowski (Appellant), appearing pro se and in forma pauperis, appeals from the district court's order granting the defendants' Motion for Summary Judgment and denying his Cross-Motion for Summary Judgment, in his 42 U.S.C.1983 action.


3
On appeal, Appellant argues that (1) he, as a parolee and a prehearing detainee, was deprived of liberty and property in violation of his due process and equal protection rights when he was "forced to work" in the prison kitchen from September 13 to November 30, 1993, without just compensation, (2) he was denied adequate, effective, and meaningful access to the prison law library and to the courts when he was forced to labor in the prison kitchen the same hours that the law library was open and defendants refused to issue a pass, and (3) he has suffered defamation of his character and an invasion of his privacy in violation of his Fourth and Fourteenth Amendment rights.


4
Summary judgment is appropriate only "if the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and that the moving party is entitled to judgment as a matter of law."   Fed.R.Civ.P. 56(c).  We review the district court's grant of summary judgment de novo, applying the same standards as the district court.  Thrifty Rent-A-Car v. Brown Flight Rental One, 24 F.3d 1190, 1194 (10th Cir.1994).


5
After a careful review of the record and due consideration of the briefs on appeal, we hold that the district court did not err in granting the defendants'-appellees' Motion for Summary Judgment.


6
We AFFIRM substantially for the reasons set forth in the district court's Order of March 21, 1995.


7
AFFIRMED. The mandate shall enter forthwith.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470